Citation Nr: 1817958	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  05-32 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for gouty arthritis of the bilateral feet.  

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for generalized arthritis of multiple joints (claimed as severe arthritis).  

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for chronic obstructive pulmonary disease.

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for asbestosis.  

6.  Entitlement to service connection for a hearing loss disability.  

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for congestive heart failure.  

9.  Entitlement to service connection for a lumbar spine disability to include nerve damage.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1962 to June 1964 with additional periods of Reserve service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from August 2004 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs).

This case was remanded for further development in August 2015, May 2016, and April 2017.


FINDING OF FACT

On March 8, 2018, the Board was notified the Board was notified that the appellant died on December [REDACTED], 2017.
CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 




ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


